DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the After Final Amendment filed on 08/15/2022.
Status of the Claims:
Claim(s) 1 and 10 has/have been amended.
Claim(s) 2-4 and 11-13 has/have been canceled.
Claim(s) 19-22 has/have been newly added.
Claim(s) 1, 5-10 and 14-22 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments incorporating objected dependent claims in the independent claim including all of the limitations of any intervening claims.


	
	Allowable Subject Matter
Claim(s) 1, 5-10 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capturing device, comprising: 
wherein the object image is captured by the first sensing region when the image capturing device has a first distance from the target article, and the object image is captured by the second sensing region when the image capturing device has a 20second distance from the target article; 
wherein the first sensing threshold is inversely proportional to the first distance and the second sensing threshold is inversely proportional to the second distance.

Regarding claim(s) 5-9, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 10, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a distance measuring device, comprising: 
wherein the object image is captured by the first sensing region when the distance measuring device has a first distance from the target article, and the object image is captured by the second sensing region when the distance measuring device has a second distance from the target article; 5wherein the first sensing threshold is inversely proportional to the first distance and the second sensing threshold is inversely proportional to the second distance.

Regarding claim(s) 14-18, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 19, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capturing device, comprising: 
wherein the object image is captured by the first sensing region when the image 10capturing device has a first distance from the target article, and the object image is captured by the second sensing region when the image capturing device has a second distance from the target article;
wherein the first sensing threshold is inversely proportional to a square of the first distance and the second sensing threshold is inversely proportional to a square of 15the second distance.

Regarding independent claim 20, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an image capturing device, comprising: 
wherein the object image is captured by the first sensing region when the image 30capturing device has a first distance from an object generating the object image,  Reply to Office action of July 15, 2022and the object image is captured by the second sensing region when the image capturing device has a second distance from the object; 
wherein a difference between the first sensing threshold and the second sensing threshold is inversely proportional to a difference between the first distance and 5the second distance.

Regarding independent claim 21, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a distance measuring device, comprising: 
wherein the object image is captured by the first sensing region when the distance measuring device has a first distance from the target article, and the object image 25is captured by the second sensing region when the distance measuring device has a second distance from the target article; 
wherein the first sensing threshold is inversely proportional to a square of the first distance and the second sensing threshold is inversely proportional to a square of the second distance.

Regarding independent claim 22, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a distance measuring device, comprising: 
wherein the object image is captured by the first sensing region when the image capturing device has a first distance from an object generating the object image, and the object image is captured by the second sensing region when the image 20capturing device has a second distance from the object; 
wherein a difference between the first sensing threshold and the second sensing threshold is inversely proportional to a difference between the first distance and the second distance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698             


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698